Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious a specimen thickness measuring method, the method comprising: 
emitting, a first terahertz wave toward a first area of an upper portion of a first layer of a specimen including the first layer and a second layer, wherein a lower portion of the second layer of the specimen contacts at least part of the upper portion of the first layer, and the upper portion of the first layer includes the first area formed by removing at least part of the second layer; 
receiving a first reflected terahertz wave reflected by the specimen; emitting a second terahertz wave toward a second area of an upper portion of the second layer; 
receiving a second reflected terahertz wave reflected by the specimen; storing refractive indexes of the first layer and the second layer; and 
calculating thicknesses of the first layer and the second layer based on at least one of a first reflection time of the first reflected terahertz wave which is reflected and received, a second reflection time of the second reflected terahertz wave which is reflected and received, and 
a refractive index of each layer, wherein the first area and the second area are different areas.
References such as Thiel (US 20190107485 A1) disclose The terahertz measuring device (201, 301) according to claim 1, wherein a standard terahertz transmitter and receiver unit (102) is provided for emitting terahertz radiation (103) within a second core area (104) around its second optical axis (A, A2) and for determining a layer thickness (d) of the test object (7, 107) by means of a run-time measurement with determination of reflections (P-a, P-b) on ordinary boundary surfaces (7a, 7b, 107a, 107b) as measuring peaks (P-a, P-b) of a received signal amplitude (S) whereby a defect (10, 110) is detected as at least one additional measuring peak (P1, P2). (Claim 7)
Additionally Thiel (US 20200173766 A1) discloses Correspondingly, in the terahertz measuring method according to the first embodiment according to the invention: [0040] a terahertz beam 10 is put out along an optical axis A , [0041] the optical terahertz beam 10 is split up into at least one first partial terahertz radiation 10a and at least one partial terahertz radiation 10b, which are guided into different direction by means of a beam splitter 4, [0042] whereby the second partial terahertz beam 10b is reflected, preferably twice or more often, at a reflection device 5, [0043] subsequently, the partial terahertz beams 10a, 10b are guided in different partial optical axes A1, A2 and onto different areas or spots respectively onto the test object 8, pass this while being dieses partially reflected at border transitions, in particular, layer boundaries, are being reflected back and travel back along their partial optical axes Al and A2, [0044] the partial terahertz beams 10a and 10b reflected from the test object 8 are then 
However they do not disclose the above-mentioned limitations. 
Claims 15 and 16 are allowable for the same reasons. 
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884